PER CURIAM. *
Granted. Our independent review of the trial record reveals that while the state introduced evidence of relator’s conduct after the effective date of 1995 La.Acts No. 416, and while the court in reaching its verdict considered the evidence particularly significant on the questions of malice and intent for purposes of R.S. 14:40.2, the state restricted its proof of the offense to acts which occurred before the effective date of the 1995 amendment, at a time when the crime was a six-month misdemeanor offense. The First Circuit Court of Appeal therefore properly considered relator’s filing as an application for supervisory review. La.C.Cr.P. art. 912.1(C)(1). Our order of September 26, 1997, is therefore amended in this respect to provide for transfer of the application to the Court of Appeal for briefing, argument and an opinion.

 Marcus, J., not on panel. See Part II, Section 3.